Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  April 2, 2007                                                                                        Clifford W. Taylor,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                     Elizabeth A. Weaver
                                                                                                            Marilyn Kelly
                                                                                                       Maura D. Corrigan
                                                                                                     Robert P. Young, Jr.
  129436(72)                                                                                         Stephen J. Markman,
                                                                                                                    Justices




  JODIE VEGA, Conservator of the Estate of 

  JEFFREY HURLEY, a Minor,

            Plaintiff-Appellant, 

                                                                  SC: 129436       

  v                                                               COA: 253739        

                                                                  Berrien CC: 02-003976-NH
  LAKELAND HOSPITALS AT NILES AND
  ST. JOSEPH, INC., ST. JOSEPH MEDICAL
  ASSOCIATES, P.C. and BETH VANDERAH
  and MICHAEL SPEERS, Co-Personal
  Representatives of the Estate of DAVID ALAN
  SPEERS, M.D., Deceased,
               Defendants-Appellees.
  _________________________________________


        On order of the Chief Justice, the motion by Bortz Health Care Facilities and
  Warren Geriatric Village is considered and it is GRANTED.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         April 2, 2007                       _________________________________________
                                                                             Clerk